UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7245


CHRISTOPHER S. HENRY,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON, Mr., Director,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:07-cv-00583-MHL)


Submitted:    November 20, 2008             Decided:   December 1, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher S. Henry, Appellant Pro Se.        Leah Ann Darron,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher S. Henry seeks to appeal the magistrate

judge’s      order       denying      relief       on    his    28     U.S.C.      § 2254    (2000)

petition. ∗        The order is not appealable unless a circuit justice

or   judge        issues      a    certificate          of    appealability.          28     U.S.C.

§ 2253(c)(1) (2000).                  A certificate of appealability will not

issue       absent       “a       substantial       showing          of    the     denial        of    a

constitutional           right.”            28    U.S.C.       § 2253(c)(2)         (2000).            A

prisoner          satisfies          this        standard        by       demonstrating           that

reasonable         jurists         would     find       that     any       assessment       of        the

constitutional claims by the magistrate judge is debatable or

wrong       and     that      any     dispositive             procedural         ruling     by        the

magistrate judge is likewise debatable.                               Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have     independently           reviewed          the    record      and     conclude       that

Henry has not made the requisite showing.                                 Accordingly, we deny

a    certificate         of       appealability         and    dismiss       the    appeal.            We

dispense          with    oral       argument       because          the    facts     and        legal




        ∗
       This case was decided by the magistrate judge upon consent
of the parties under 28 U.S.C. § 636(c) (2000) and Fed. R. Civ.
P. 73.



                                                   2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3